                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Vincent Lane,

      Plaintiff,

      V.                                     Case No. 2:19-cv-1793

C/O Beavers, et al.,                         Judge Michael H. Watson

      Defendants.                            Magistrate Judge Jolson

                             OPINION AND ORDER

      On August 2, 2019, Magistrate Judge Jolson issued a Report and

Recommendation and Order ("R&R") recommending that Vincent Lane's

("PlaintifT) motions for injunctive relief, ECF Nos. 6,14, 20, 30, and 31, be

denied iand denying without prejudice Plaintiffs other motions, ECF Nos. 15,16,

17,18,19, 21,22, 23,24,29, 33, 34, 36, and 37. R&R, ECF No. 38. Plaintiff

has objected to the R&R. ECF No. 45. For the following reasons, the R&R is

AFFIRMED and ADOPTED In part. The remainder of the R&R is not adopted

because it deals with issues that are now moot.

      Magistrate Judge Jolson issued the R&R pursuant to Federal Rule of Civil

Procedure 72(a) and (b). Pursuant to Rule 72(a), the Undersigned must modify

or set aside any non-dispositive portions of the R&R that are clearly erroneous or

contrary to law. Those portions of the R&R dealing with dispositive motions will

be reviewed de novo, and the Undersigned may accept, reject, or modify the
R&R, receive further evidence, or return the matter to the Magistrate Judge with

instructions. Fed. R. Civ. P. 72(b)(3).

       First, the Court affirms and adopts the R&R to the extent it denied without

prejudice PlaintifTs non-dispositive motions dealing with discovery or PlaintifTs

request to add new evidence to the record, ECF Nos. 15,16,17,18,19, 21, 22,

23, 24,29, 33, 34, 36, and 37. Plaintiff did not specifically object to these

portions of the R&R, and the Court agrees with Magistrate Judge Jolson that the

motions are procedurally improper. Plaintiff can seek discovery or to amend his

complaint in accordance with the Federal Rules of Civil Procedure. Therefore,

ECF Nos. 15,16,17,18,19, 21, 22, 23, 24, 29, 33, 34, 36, and 37 are DENIED

WITHOUT PREJUDICE.^

       PlaintifTs motions seeking injunctive relief, ECF Nos. 6,14, 20, 30, and 31,

revolve around his incarceration at Ross Correctional Institution ("RCI") and his

resulting interactions with certain corrections officers at RCI who have been

named as defendants. On November 8,2019, Plaintiff filed a notice of change of

address, indicating that he had been transferred to Mansfield Correctional

Institution. ECF No. 55.^ Because Plaintiff is no longer in RCI under the

supervision of Defendants, there is no longer an ongoing controversy requiring



 For the same reasons, ECF Nos. 40,41,42, and 43, which were filed after the R&R,
are DENIED WITHOUT PREJUDICE.
2The Court notes that the Prison Rape Elimination Act ("PREA") report that was made
in response to some of PlaintifTs allegations found that Plaintiff would keep filing PREA
complaints until he received a transfer north to be closer to home. Mansfield
Correctional Institution is north of RCI.

Case No. 2:19-cv-1793                                                         Page 2 of 3
injunctive relief from the Court. Therefore, Plaintifrs motions for injunctive relief,

EOF Nos. 6,14, 20, 30, and 31, are DENIED WITHOUT PREJUDICE as

MOOT.^ If any party becomes aware that one of the Defendants will come into

contact with Plaintiff (e.g. Piaintiff is scheduled to be transferred back to RCI or

one of Defendants is transferred to Mansfield Correctional Institution, that party

shall file a status update to that effect within one business day. if Plaintiff is

currently having contact with the Defendants despite his transfer, he may refile

his motion for injunctive relief stating the nature of the continuing contact, the

ongoing harm he is experiencing, and the basis for relief.

       Finally, because the only claims in this case involve Injunctive relief and

Plaintiff appears to no longer be in contact with Defendants, Plaintiff is

DIRECTED to move to amend his Complaint within thirty days or the Court may

sua sponte dismiss this case for lack of subject matter Jurisdiction.

      IT IS SO ORDERED.




                                   IICHAEL H. WATSON, JUDGE
                                  UNITED STATES DISTRICT COURT




^ For the same reasons, ECF No. 32, which was filed after the R&R, is DENIED
WITHOUT PREJUDICE as MOOT.

Case No. 2:19-cv-1793                                                        Page 3 of 3
